Case 1:19-cv-10436-ER Document 1-1 Filed 11/08/19 Page 1 of 9




               EXHIBIT A
               Case 1:19-cv-10436-ER Document 1-1 Filed 11/08/19 Page 2 of 9




             Addendum to all Consumer Checking Accounts
         (excluding Basic Banking) Terms & Charges Disclosure

Effective September 9, 2019, the Statement Services section is revised to clarify when Statements
are provided.

                                                A periodic statement is provided for each monthly cycle in which a
  STATEMENT
                Statements            Monthly   transaction has occurred and at least quarterly if no transactions
  SERVICES                                      have occurred.


All other information within your Terms & Charges Disclosure, including any prior amendments,
remains in effect.




                                                            Deposit products are offered in the U.S. by HSBC Bank USA, N.A.
                                                                                                              Member FDIC.
                                                                                                             Rev. 08/05/2019
                  Case 1:19-cv-10436-ER Document 1-1 Filed 11/08/19 Page 3 of 9




                                  Addendum to HSBC Advance
                                  Terms & Charges Disclosure
Effective June 3, 2019, the eligibility criteria for HSBC Advance checking has been expanded to
include any HSBC U.S. residential mortgage loan.
The Eligibility section of the HSBC Advance Terms & Charges Disclosure is amended to read as follows:

                    The HSBC Advance account is available to consumers (including any consumer who is a Qualifying Principal
                    as defined below) who have a U.S. personal and qualifying commercial related combined deposit balance in
    ELIGIBILITY     U.S. Dollar accounts and investment balance of at least $10,000 OR at least $5,000 with a recurring direct
                    deposit from a third party to an HSBC Advance checking account at least once per calendar month OR any
                    HSBC U.S. residential mortgage loan.

The Monthly Maintenance Fee section of the HSBC Advance Terms & Charges Disclosure is amended to read as
follows:

                    Monthly Maintenance Fee $25
                    If your U.S. personal and qualifying commercial related combined deposit balance in U.S. Dollar accounts
                    and investment balance are below the required $10,000 OR is below the required $5,000 with a recurring
                    direct deposit from a third party to your HSBC Advance checking account at least once per calendar month
                    OR you do not have any HSBC U.S. residential mortgage loans. For purposes of this disclosure, the month
                    for qualifying deposit accounts is the calendar month prior to the assessment of the Monthly Maintenance
                    Fee. Qualifying investment balances are determined on the last business day of the calendar month prior to
                    the assessment of the Monthly Maintenance Fee. A calendar month is defined as the period of duration from
    MONTHLY         the first date of one month to the last date of the same month, and thus can be 28 (29 during a leap year), 30,
  MAINTENANCE       or 31 days long. For example, the duration from January 1 to January 31. Please see “QUALIFYING
      FEE           BALANCES” section for more information. Qualifying direct deposits are electronic deposits of regular
                    periodic payments (such as salary, pension, Government Benefits or other monthly income) made into your
                    HSBC Advance checking account from third parties at least once per calendar month.
                    The Monthly Maintenance Fee will be assessed on the second Business Day following the first Friday of the
                    next calendar month unless New Year's Day falls on a Friday, then the assessment is delayed by one week.
                    You will not be assessed a Monthly Maintenance Fee for the calendar month in which you opened your
                    account. In addition, you will have the next 3 months after the account opening month to meet the minimum
                    balance requirement or minimum balance with direct deposit requirement before being assessed a Monthly
                    Maintenance fee.


The Qualifying Balances section will be expanded to include the following:


                    Qualifying Mortgage     Any existing HSBC U.S. residential mortgage loan. If HSBC ceases to own the loan
   QUALIFYING                               (e.g., third party refinance, loan pay off, foreclosure, portfolio sale), it will no longer
                    Balances for HSBC
   BALANCES                                 qualify. The loan must be for a singular mortgage and not an aggregate of multiple
                    Advance Include
                                            mortgages. Home Equity products are not included.


All other information within your Terms & Charges Disclosure, including any prior amendments,
remains in effect.




                                                                         Deposit products are offered in the U.S. by HSBC Bank USA, N.A.
                                                                                                                           Member FDIC.
                                                                                                                          Rev. 06/03/2019
                       Case 1:19-cv-10436-ER Document 1-1 Filed 11/08/19 Page 4 of 9




HSBC ADVANCE                                                                               The following information was correct as of 11/01/2019
                                                                                                Have questions or need current rate information?
TERMS & CHARGES DISCLOSURE1                                                                                       Call us at 866.584.HSBC (4722)

It's important that you understand exactly how your HSBC Advance checking account works. We've created this summary to explain
the fees and some key terms of your account.
                       The HSBC Advance account is available to consumers (including any consumer who is a Qualifying Principal as defined
    ELIGIBILITY        below) who have a U.S. personal and qualifying commercial related combined deposit balance in U.S. Dollar accounts and
                       investment balance of at least $10,000 OR at least $5,000 with a recurring direct deposit from a third party to an HSBC
                       Advance checking account at least once per calendar month.

                           Minimum Balance to Obtain APY                      Interest Rate            Annual Percentage Yield (APY)
       RATE
                                      $10,000 or more                             0.01%                                 0.01%
   INFORMATION
  (For more details,       $3,000 or more but less than $10,000                   0.01%                                 0.01%
         see
   HOW INTEREST            $1,000 or more but less than $3,000                    0.01%                                 0.01%
   AND APY WORK              $5 or more but less than $1,000                      0.01%                                 0.01%
       section)
                                        Less than $5                        No Interest Earned                    No APY Earned
Minimum Balance requirements to earn interest are met by maintaining a “Daily Balance” of specified dollar amounts in your
relationship checking account.
                       Method Used to Compute              Daily        This method applies a daily periodic rate to the principal in the account
    ADDITIONAL         Interest                           Balance       each day.
       RATE            Compounding Period                 Monthly
   INFORMATION
                       Interest is Credited               Monthly

                       Monthly Maintenance Fee              $25
                       If your U.S. personal and qualifying commercial related combined deposit balance in U.S. Dollar accounts and investment
                       balance are below the required $10,000 OR is below the required $5,000 with a recurring direct deposit from a third party
                       to your HSBC Advance checking account. For purposes of this disclosure, the month for qualifying deposit accounts is the
                       calendar month prior to the assessment of the Monthly Maintenance Fee. Qualifying investment balances are determined
                       on the last Business Day of the calendar month prior to the assessment of the Monthly Maintenance Fee. A calendar
                       month is defined as the period of duration from the first date of one month to the last date of the same month, and thus can
                       be 28 (29 during a leap year), 30, or 31 days long. For example, the duration from January 1 to January 31. Please see
     MONTHLY
                       “QUALIFYING BALANCES” section for more information. Qualifying direct deposits are electronic deposits of regular
   MAINTENANCE         periodic payments (such as salary, pension, Government Benefits or other monthly income) made into your HSBC
       FEE             Advance checking account from third parties at least once per calendar month.
                       The Monthly Maintenance Fee will be assessed on the second Business Day following the first Friday of the next calendar
                       month. If New Year’s Day falls on a Friday, the assessment is delayed by one week.
                       You will not be assessed a Monthly Maintenance Fee for the calendar month in which you opened your account. In
                       addition, you will have the next 3 months after the account opening month to meet the minimum balance requirement or
                       minimum balance with direct deposit requirement before being assessed a Monthly Maintenance Fee.
                       Excess Withdrawal Fee                 $0

                       Minimum Deposit to Open                $0        When account opened by a Bank representative.

     ACCOUNT           Minimum Deposit to Open
                                                              $1        Including computer self-serve account openings in a branch.
                       Online
     FUNDING
   INFORMATION                                                          Maximum when funding the account or making additional daily
                       Maximum Daily Online Limit         $350,000      deposits/withdrawals with an electronic transfer to or from another
                                                                        financial institution.


                                                              Page 1 of 6             Deposit products are offered in the U.S. by HSBC Bank USA, N.A.
                                                                                                                                        Member FDIC.
                                                                                                                                       Rev. 11/28/2018
                      Case 1:19-cv-10436-ER Document 1-1 Filed 11/08/19 Page 5 of 9

HSBC ADVANCE

TERMS & CHARGES DISCLOSURE1

                                                                For using an HSBC Bank USA, N.A. ATM to complete any transaction
                      U.S. HSBC ATM Fees3              $0
                                                                in the U.S.
   AUTOMATED
                                                                For each withdrawal, balance inquiry or transfer using a non-HSBC
     TELLER
                                                                ATM. (You may also be charged additional fees by the ATM operator
  MACHINE (ATM)       Other ATM Fees3
                                                       $0       or network used including a fee by another HSBC entity operating
    AND OTHER                                                   ATMs outside the U.S.)
   ELECTRONIC
                                                                When transacting in a foreign country, even in U.S. dollars, a
 FUND TRANSFER        Currency Conversion on
                                                     Varies     conversion rate will be applied to determine the transaction amount
  (EFT) FACILITY      Foreign Transactions4
                                                                on the posting date which may be different from your transaction date.
    CHARGES2
                                                                The percentage of the transaction amount after conversion to U.S.
                      Foreign Transaction Fee5        3%
                                                                dollars.
Fees for when you don't have enough money, or enough available money in your account to pay the transaction.
                                                                For each withdrawal, check, electronic funds transfer or other item that
                                                                overdraws your account. A fee is charged whether we pay or return the
                                                                item. Example: When a check is presented for payment from your
                      Insufficient Funds (NSF)        $35       account and you don't have enough money to cover the check, we
                                                                return or pay it and charge a fee. However, if your ledger balance at
                                                                the end of the Business Day is overdrawn by $10 or less, there is no
                                                                fee.
                                                                For each withdrawal, check, electronic funds transfer or other item that
                                                                is drawn against unavailable funds. A fee is charged whether we pay or
                                                                return the item. Example: When a check is presented for payment from
                                                                your account and the money in your account is not available for use,
                      Unavailable Funds (UNA)         $35       we will return or pay it and charge a fee. However, if your available
                                                                balance at the end of the Business Day is overdrawn by $10 or less,
                                                                there is no fee.
                                                                Please see "HOW DEPOSITS AND WITHDRAWALS WORK" section
   OVERDRAFT                                                    to learn more about funds availability.
  AND RETURNED        Maximum Number of
                                                  HSBC will only charge you a maximum of 3 combined NSF or UNA fees per day.
   ITEMS FEES         Overdraft Fees
                                                                We do not authorize and pay overdrafts for ATM and everyday debit
                      Overdraft Fees resulting
                                                                card transactions unless you are using an overdraft protection plan to
                      from ATM and everyday           $0
                                                                cover these transactions. An overdraft protection plan with available
                      debit card transactions
                                                                funds is necessary to have these transactions paid.
                                                   See Select
                      Overdraft Transaction Fee      Credit   For complete terms and conditions, see the HSBC Select Credit
                      on linked Select Credit     Summary of Account Summary of Terms for information on overdraft pricing.
                                                     Terms
                                                      See
                      Overdraft Transaction Fee    applicable Overdraft Transaction Fees vary by Credit Card. Therefore, please
                      on linked HSBC Credit       Credit Card refer to the applicable HSBC Credit Card Summary of Terms for
                      Cards                       Summery of information on overdraft pricing.
                                                     Terms
                      Extended Overdraft Fee          $0        HSBC does not charge extended overdraft fees.




                                                       Page 2 of 6           Deposit products are offered in the U.S. by HSBC Bank USA, N.A.
                                                                                                                               Member FDIC.
                                                                                                                              Rev. 11/28/2018
                Case 1:19-cv-10436-ER Document 1-1 Filed 11/08/19 Page 6 of 9

HSBC ADVANCE

TERMS & CHARGES DISCLOSURE1

                Statements                    Monthly     A record of your transactions is mailed or made available periodically.
                                                          The Bank will keep a record of your cancelled checks instead of
                                                          providing image copies of the front and back of cancelled checks with
                                                          your statement. If you need a copy of a cancelled check, the Bank will
                Recordcheck® Service          No Cost
                                                          mail it to you. A reconstruction fee may apply if you request a total
                                                          reconstruction (copies of all checks and/or statements) for one or
                                                          more statements.
                                                          Per month for Image of Cancelled Check Return Service, which is
  STATEMENT                                               charged if there are cancelled check images displayed on the
   SERVICES     Monthly Image Cancelled                   statement. This fee is waived if the account is enrolled in
                                                $3
                Check Return Fee                          eStatements through HSBC Personal Internet Banking. This fee is
                                                          waived if your account was opened and maintained by a branch in the
                                                          State of Washington.
                Copy of Item or Statement       $5        For each item or statement.
                                                          Per hour plus copy fees. A total reconstruction provides copies of all
                Statement Reconstruction       $40
                                                          checks and/or statements for one or more statements.
                Interested Party Statement      $5        For each statement sent to a third party at the customer's request.

                Account Closing                 $25       If your account is closed within 180 days of opening.

                                                $20       For each original letter provided verifying your deposit account(s) with
                Balance Verification Letter               us.
                                                $5        For each additional copy.
                                                          For each check or other item that you deposit that is returned to us
                Chargeback                      $10
                                                          unpaid.
OTHER ACCOUNT                                             Charges for personal checks, deposit slips or other banking supplies
                Checkbook Supplies            Varies
 RELATED FEES                                             varies based on items ordered.
                                                          For each court order, restraining notice, levy or other legal paper that
                Legal Papers                   $100       requires us to put a hold on your account or to pay out money from your
                                                          account to someone else.
                                                          Per hour if you cannot balance your statement and do not bring it to our
                Reconcilement                   $50       attention before you received your next statement, we may charge you
                                                          an hourly fee to locate the error.
                Stop Payment                    $30       For each stop payment order placed.




                                                Page 3 of 6            Deposit products are offered in the U.S. by HSBC Bank USA, N.A.
                                                                                                                         Member FDIC.
                                                                                                                        Rev. 11/28/2018
                                Case 1:19-cv-10436-ER Document 1-1 Filed 11/08/19 Page 7 of 9

HSBC ADVANCE

TERMS & CHARGES DISCLOSURE1

                                 Canadian Check Processed                    $2           Each
                                                                                          For collection of a check drawn against a U.S. institution instead of
                                                                                          depositing it to your HSBC account, or when you authorize another
                                 Domestic Collection                         $25          institution to close your HSBC account. This fee is $15 if your account
                                                                                          was opened and maintained by a branch in the State of California,
      OTHER                                                                               Washington or Oregon.
  MISCELLANEOUS                  Funds (Wire) Transfer-In6                   $12          Per incoming transfer.
   SERVICE FEES                  Funds (Wire) Transfer-Out -           For applicable transfer fees, please refer to the Pre-Payment and Receipt
    subject to change            Domestic and International            Disclosures received at the time of your wire transaction.
      without notice
                                 Cashier's Check - DFT                                    For each U.S. Dollar Draft or Cashier's Check purchased in U.S.
                                                                             $10
                                 (Commission USD6)                                        dollars.
                                                                                          Each. This fee is waived if your account was opened and maintained
                                 Protest Letter                              $20
                                                                                          by a branch in the State of California.
                                 Special Statement                           $6           For each request generated outside the normal statement cycle.

                                Personal Related Combined               Personal accounts with qualified personal balances will be related to your HSBC Advance
                                Deposit (in U.S. Dollar                 checking account upon your request. Related personal accounts that close during the
                                accounts) and Investment                calendar month will not be included in the related combined balance for that calendar
                                Balances                                month.
                                                                       • Average ledger balance in your HSBC Bank USA, N.A. personal checking, savings,
                                                                         Trust and/or Certificate of Deposit U.S. Dollar accounts for the calendar month.
                                                                       • The current U.S. Dollar market value of assets held in your HSBC Securities
                                Qualified Personal Balances
                                                                         (USA) Inc. brokerage account.+
                                for HSBC Advance Include
                                                                       • Current contract value of annuities owned by you and purchased through HSBC
                                                                         Securities (USA) Inc. and for which an agent of HSBC Securities (USA) Inc. is the
                                                                         agent of record.+
                                                                        Must be a consumer and includes – the owner of a sole proprietorship; the general
                                                                        or majority partner in a limited partnership; majority shareholder of a closely held
                                Qualifying Principal
                                                                        corporation; or a majority partner in a general partnership. A change in your status
      QUALIFYING                                                        as a qualifying principal must be reported to HSBC.
      BALANCES
                                Commercial Related                      Commercial accounts with qualified commercial balances will be related to a qualifying
                                Combined Deposit (in U.S.               principal’s HSBC Advance checking account upon request. Related commercial accounts
                                Dollar accounts) and                    that close during the calendar month will not be included in the related combined
                                Investment Balances                     commercial balance for that calendar month.
                                                                       • Average ledger balance in any HSBC Bank USA, N.A. commercial checking,
                                                                         savings, Trust and/or Certificate of Deposit U.S. Dollar accounts for the calendar
                                                                         month.
                                                                       • The current U.S. Dollar market value of assets held in your HSBC Securities
                                Qualified Commercial                     (USA) Inc. brokerage account.+
                                Balances for HSBC Advance
                                Include                                • Current contract value of eligible commercial annuities owned and purchased
                                                                         through HSBC Securities (USA) Inc. and for which an agent of HSBC Securities
                                                                         (USA) Inc. is the agent of record.+
                                                                       • Fiduciary accounts are not eligible as a qualified commercial balance, e.g., IOLA,
                                                                         Rent Security, etc.
+ Investment and certain insurance products, including annuities, are offered by HSBC Securities (USA) Inc. (HSI), member NYSE/FINRA/SIPC. In California, HSI conducts
insurance business as HSBC Securities Insurance Services. License #: OE67746. HSI is an affiliate of HSBC Bank USA, N.A. Whole life, universal life, term life, and other types of
insurance are provided by unaffiliated third parties and offered through HSBC Insurance Agency (USA) Inc., a wholly owned subsidiary of HSBC Bank USA, N.A. Products and
services may vary by state and are not available in all states. California license #: OD36843.
Investments, Annuity and Insurance Products: Are not a deposit or other obligation of the bank or any of its affiliates; Not FDIC insured or insured by
any federal government agency of the United States; Not guaranteed by the bank or any of its affiliates; and subject to investment risk, including
possible loss of principal invested.
All decisions regarding the tax implications of your investment(s) should be made in connection with your independent tax advisor.

                                                                              Page 4 of 6                 Deposit products are offered in the U.S. by HSBC Bank USA, N.A.
                                                                                                                                                            Member FDIC.
                                                                                                                                                           Rev. 11/28/2018
                Case 1:19-cv-10436-ER Document 1-1 Filed 11/08/19 Page 8 of 9

HSBC ADVANCE

TERMS & CHARGES DISCLOSURE1

                Interest Rate Changes         Your interest rate and APY may change. We may change the interest rate, solely at
                                              our discretion, at any time.
                                              Is based on principal and interest left on deposit for a full 365 day year with interest
 HOW INTEREST   Annual Percentage Yield       compounded at the same interest rate. Withdrawal of interest will result in a lower
 AND APY WORK                                 Annual Percentage Yield than stated.
                                              Interest begins to accrue on the Business Day you deposit noncash items (e.g.,
                Accrued Interest              checks). If you close your account before interest is credited, you will receive the
                                              accrued interest.

                                              We post transactions to your account throughout the day in the order that we receive
                                              them.
                                              For your benefit to minimize NSF/UNA fees that you could be charged, we take the
                                              following action at the end of the day. Once all items have posted to your account, we start
                                              with the ledger balance at the beginning of the day and sort all posted transactions in the
                                              following order to determine your end of day ledger balance:
                                              1. Add deposits and credits.
                                              2. Subtract fees resulting from prior day activities which were not charged on the
                                                  current day (e.g., Chargeback Fee).
                                              3. Subtract outgoing wire transfers.
                The Order in Which Deposits   4. Subtract account withdrawals performed at the branch from lowest to highest
                and Withdrawals Are                dollar amount.
                Processed
                                              5. Subtract transactions that were authorized based on your available balance at the time
                                                  you performed the transactions. Transactions will be sorted in lowest to highest dollar
                                                  amount, regardless of the date the transaction was performed. Transactions include
                                                  everyday debit card transactions, ATM withdrawals, and online transactions.
                                              6. Subtract all other items in lowest to highest dollar amount.
     HOW
                                              7. Subtract fees resulting from current day activities (e.g., Stop Payment Fee).
 DEPOSITS AND
 WITHDRAWALS                                   After determining your end of day ledger balance, we subtract the amount of any
                                               deposit not currently available (refer to the Funds Availability section for more
     WORK
                                               information) and subtract holds (e.g., debit card authorizations) from the end of day
                                               ledger balance to determine your available balance, and whether or not an overdraft fee
                                               is assessed.
                                              • Cash deposit with teller or at ATM: Same calendar day the Bank receives the
                                                deposit.
                                              • Funds transfers between HSBC Bank USA, N.A. accounts in the same name
                                                and Global Transfers: Same calendar day the Bank received the deposit.
                                              • Electronic direct deposit/Wire transfer: Same Business Day the Bank receives
                                                the deposit.
                When Your Deposits Are
                Available                     • Check deposit with teller or at ATM:
                (Funds Availability7)           − The first $200 from a deposit of one or more non HSBC checks will always be
                                                  made available on the first Business Day after the day of your deposit. The
                                                  remainder of your deposit will be available no later than the second Business Day
                                                  after the day of your deposit.
                                                − In some situations, we may notify you after your deposit is made that your funds
                                                  will generally be available by the sixth Business Day after the day of your deposit.
                                              A “Business Day” is every day except Saturday, Sunday and Federal holidays.




                                                   Page 5 of 6              Deposit products are offered in the U.S. by HSBC Bank USA, N.A.
                                                                                                                              Member FDIC.
                                                                                                                             Rev. 11/28/2018
                                 Case 1:19-cv-10436-ER Document 1-1 Filed 11/08/19 Page 9 of 9

HSBC ADVANCE

TERMS & CHARGES DISCLOSURE1

1 - BANK RULES -This document is part of the Rules For Consumer Deposit Accounts (the "Rules"). In case of inconsistency between this document and the Rules, this
    document governs all inconsistencies except for those in "HOW DEPOSITS AND WITHDRAWALS WORK" which shall be governed by the Rules.
2 - Cards referenced are issued by HSBC Bank USA, National Association (“HSBC Bank USA, N.A.”).
3 - Electronic Fund Transfer (EFT) Facility Service Charges apply to your account when using your Debit Mastercard® card or ATM card. Mastercard is a
    registered trademark, and the circles design is a trademark of Mastercard International Incorporated.
4 - Currency Conversion on Foreign Transactions
    If you effect a transaction on your HSBC Bank Consumer Checking or Savings account at an EFT facility with your Debit Mastercard® card or ATM card in a currency other than
    U.S. dollars or effect a transaction in U.S. dollars outside the United States, Mastercard International Incorporated ("Card Association") will convert the transaction into a U.S. dollar
    amount. A currency conversion will occur even if the transaction is made in U.S. dollars. Card Association will act in accordance with the operating regulations or foreign currency
    conversion procedures then in effect. Currently the currency conversion rate used to determine the transaction amount in U.S. dollars for such transactions is either a government-
    mandated rate or a wholesale rate determined by Card Association for the processing cycle in which the transaction is processed. The currency conversion rate used by Card
    Association on the processing date may differ from the rate that would have been used on the transaction date or cardholder statement posting date.
5 - Foreign Transaction Fee*
    If you effect a transaction on your HSBC Bank Consumer Checking or Savings account at an EFT facility with your Debit Mastercard® card or ATM card outside the United
    States, the transaction amount may be further increased by a percentage established from time to time by us.
   * This Foreign Transaction Fee does not apply to transactions using your HSBC Jade World Debit Mastercard® card or HSBC Premier World Debit
   Mastercard® card.
6 - For owners of HSBC Premier checking products in the U.S., there is no charge.
7 - For complete details, please consult the Rules For Consumer Deposit Accounts which includes the Funds Availability Policy and Transaction Processing Times.



                                                                                WANT MORE INFO? SEE THE RULES FOR CONSUMER DEPOSIT ACCOUNTS




                                                                                   Page 6 of 6                   Deposit products are offered in the U.S. by HSBC Bank USA, N.A.
                                                                                                                                                                   Member FDIC.
                                                                                                                                                                  Rev. 11/28/2018
